Case 1:18-cr-00204-NGG-VMS Document 935 Filed 09/30/20 Page 1 of 1 PageID #: 16356



       The Honorable Nicholas G. Garaufis
       Senior United States District Judge
       United States District Court
       225 Cadman Plaza East
       Brooklyn, NY 11201



       September 26, 2020



       Dear Judge Garaufis;

       We, the family of Clare Bronfman - her mother; sister; step-father and brother-in-law
       respectively, are writing to humbly request to be admitted to attend her sentencing by video
       call this Wednesday, September 30 th at 11am EST. We all live in Europe and have been
       unable to travel to the US to visit Clare monthly as before due to the Covid lockdown and
       related travel restrictions. This means that Clare has been alone and without the presence of
       any member of her family for care and support for the last 8 months. We had hoped to be
       physically presen,t for her sentencing, but with Covid restrictions and quarantine measures
       still in place; specifically, the ones of this court, we are unable to physically attend. Thus; we
       ask that if there is any way the court would agree to allow us to be virtually present for our
       daughter and sister on this day, to show our love and solidarity for her, and support her as
       only family can, we would be eternally grateful.

       We thank you for your consideration.

       Yours faithfully,




       Georgiana Havers




                                             Arrl;e,J:;Pr ~
       ~
       Sara Bronfman
                                             ~Order~d_.
                                              s/Nicholas G. Garaufis


       Basit lgtet
